McCORD, Judge.
Appellant appeals from the trial court’s order denying appellant attorney’s fees and costs incurred when appellant had to resort to the procedures set forth in § 627.427(2), Florida Statutes, to collect a judgment against appellee, Government Employees Insurance Company (GEICO). We agree with the trial court which held:
F.S. 627.427(2) does not specifically authorize the assessment of attorney’s fees and costs against an insurance carrier for services rendered by the plaintiff’s attorney in implementing the procedure set forth in § 627.427, F.S. where the insurance carrier fails to pay the judgment within sixty (60) days after the entry thereof.
Appellant relies on the last sentence of § 627.427(2) which provides that, after an insurer’s certificate of authority has been revoked for failure to satisfy a judgment or decree, the insurer will not be issued a new certificate of authority until the judgment is satisfied and “until the expenses and fees incurred in the case are also paid by the insurer.” The above-quoted wording does not authorize the award of attorney’s fees and costs incurred subsequent to the conclusion of a case in which a judgment has been rendered. Therefore, we affirm the trial court.
Although we have concluded that § 627.-427(2) does not authorize the award of attorney’s fees and costs incurred subsequent to the rendition of a judgment, this case illustrates the need for such statutory authorization. We, therefore, recommend its consideration by the Legislature,
AFFIRMED,
MILLS, C. J:, and. THOMPSON, J., concur